DETAILED ACTION
This is in response to communication received on 11/12/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/9/20 and 5/12/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Irwin US PGPub 2015/0318477A1 hereinafter IRWIN in view of Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells by Hyosung Choi et al. hereinafter CHOI on claims 31-32, 37-40 and 42-48 are withdrawn because the independent claims have been amended.

Double Patenting
The provisional claim rejection(s) on the ground of statutory double patenting under 35 U.S.C. 101 over on claims 31-45 are withdrawn.
Reasons for Allowance
Claims 31-40 and 42-49 are allowed.
The following is an examiner’s statement of reasons for allowance:  The independent claims 31 and 46 have been amended to include the limitations of wherein the lead halide comprises lead (II) iodide and the Group 1 metal halide comprises rubidium iodide and wherein the thin-film precursor ink has a molar concentration of the Group 1 metal halide that is between 1 % and 25% of the molar concentration halide, which were previously presented in now cancelled dependent claims 41 and 50. Examiner notes that the limitations of claim 41 and 50 were previously identified as having allowable subject matter in the Final Rejection dated 5/12/21. As such the independent claims 31 and 46, all claims that depend therefrom, are allowable for the same reasons set forth in the Final Rejection dated 5/12/21.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717